Third District Court of Appeal
                                State of Florida

                            Opinion filed May 29, 2019.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D19-939
                         Lower Tribunal No. 08-42680A
                             ________________


                               Rolando Dellano,
                                     Petitioner,

                                         vs.

                             The State of Florida,
                                    Respondent.



      A Case of Original Jurisdiction – Mandamus.

      Rolando Dellano, in proper person.

      Ashley Moody, Attorney General, for respondent.


Before LOGUE, SCALES, and HENDON, JJ.

      HENDON, J.

      The petitioner, Rolando Dellano, filed a Petition for Writ of Mandamus,

seeking issuance of a writ compelling the circuit court judge to rule on his “Motion
to Withdraw Plea After Resentencing,” which the petitioner dated on June 27,

2018. Following our review of the lower tribunal docket and the information

provided by the petitioner, we deny the Petition for Writ of Mandamus as it

appears that the petitioner has not actually filed the Motion to Withdraw Plea After

Sentencing as a separate docket entry.1

      Denied.




1 The lower tribunal docket indicates that the petitioner has filed several motions
seeking to withdraw/vacate his plea, but none are titled “Motion to Withdraw Plea
After Resentencing” or were filed on or after June 27, 2018. Further, the copy of
the Motion to Withdraw Plea After Sentencing that the petitioner has attached to
his Petition for Writ of Mandamus was actually included as an exhibit in other
filings, not as a separate docket entry.

                                          2